DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-20) in the reply filed on 4/22/2021 is acknowledged.  Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Objections
Claim 14 is objected to because it should read “disposed on a back surface”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,322,477 to Schweitz in view of US Published Application 2013/0139299 to Crump and US Published Application 2018/0311537 to Alnuaimi.
Regarding claim 10, Schweitz discloses a method comprising opening a lid of a container (Fig. 3 – 12 is the lid).  Schweitz’s lid includes pockets (42, 44), but Schweitz fails to disclose using either of the pockets to hold a detachable pocket.  However, 
Regarding claim 12, the combination from claim 10 discloses wherein separating a detachable ball pocket from a lid of a container comprises disengaging an insert (Crump – the peripheral structural portions having adhesive covered by a backing) from a surface of the lid (the lid pocket would hold the insert against (i.e. engaged with) the bottom surface of the lid; removing the detachable pocket from the lid pocket disengages the insert from the bottom surface of the lid).
Regarding claim 14, the combination from claim 10 discloses wherein exposing an adhesive surface of the detachable ball pocket comprises peeling off a backing 
Regarding claim 15, the combination from claim 10 discloses wherein coupling the detachable ball pocket to a first portion of a user's clothing comprises pressing the adhesive surface of the detachable ball pocket against a surface of the first portion of the user's clothing (Crump – the pocket is installed by pressing the adhesive as claimed; Crump teaches adhering the pocket to the user’s clothing (see abstract, for example)).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitz, Crump and Alnuaimi, further in view of US Published Application 2007/0062995 to Kasuli.
Regarding claim 18, the combination from claim 10 fails to disclose a net.  However, Kasuli discloses a net pocket (58).  It would have been obvious to one of ordinary skill to have made the main part of the pocket from netting because doing so only involves a simple substitution of one known, equivalent pocket material for another to obtain predictable results.  In the combination, the structural insert would carry the adhesive (see Crump Fig. 7 – the portion carrying the adhesive 62 is the structural insert) and would connect to the netting of the pocket (Crump Fig. 7 – the remainder of the pocket 60 would be netting).  The combination discloses wherein disposing at least one of the plurality of game balls in the detachable ball pocket comprises inserting the at least one game ball into a net coupled to a circumference of the insert.
Regarding claim 19, the combination from claim 18 discloses wherein inserting the at least one game ball into a net coupled to a circumference of the insert comprises inserting the at least one game ball through an opening of the net defined between the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitz, Crump and Alnuaimi, further in view of US Published Application 2005/0133130 to Blum.
Regarding claim 20, the combination from claim 10 fails to disclose removing and recoupling the ball pocket.  However, Blum discloses a pocket adhered to a user and teaches removing and reusing the pocket (para. 0018).  It would have been obvious to one of ordinary skill to have removed and reused the pocket in the combination because it would save the user the cost of purchasing a new pocket for each use.  The combination discloses removing the detachable ball pocket from the first portion of the user's clothing and recoupling the detachable ball pocket to a second portion of the user's clothing (during reuse it would be almost impossible that the user could secure the pocket to the exact same place as the first portion even if in the same general region; alternatively, it would have been obvious to one of ordinary skill to have secured the pocket to another area of the user’s clothes because doing so only involves choosing from a finite number of predictable locations on a user to secure a pocket).  
Allowable Subject Matter
Claims 11, 13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT T MCNURLEN/           Primary Examiner, Art Unit 3734